                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EXECUTIVE AMBULATORY
SURGICAL CENTER, LLC, as
assignee of TAMIKA BURRELL,                      Case No. 18-cv-14094

                    Plaintiff,                   Paul D. Borman
                                                 United States District Judge
v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

               Defendant.
______________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                SUMMARY JUDGMENT (ECF NO. 9)

      This case involves a medical provider’s claims for the payment of no-fault

insurance benefits stemming from an August 19, 2014 motor vehicle accident in

which a car driven by Tamika R. Burrell (“Burrell”) was struck in the rear by a hit

and run driver and then pushed into a pickup truck in front of her and she sustained

bodily injuries. Following the accident, Burrell sought treatment from a number of

medical providers, including Plaintiff Executive Ambulatory Surgical Center, LLC

(“Executive Ambulatory”). During the course of that treatment, Burrell assigned her

statutory rights to collect no-fault benefits to several of her providers, including

Executive Ambulatory, who now attempts to recover no-fault insurance benefits
from Burrell’s insurance company, Defendant State Farm Mutual Automobile

Insurance Company (“State Farm”). Defendant now moves for summary judgment,

arguing that Plaintiff’s claims are barred under the doctrines of res judicata and

collateral estoppel. The matter is fully briefed and the Court held a hearing on

February 6, 2020. For the reasons that follow, the Court DENIES the Defendant’s

motion for summary judgment.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.    Factual Background

            1.     August 19, 2014 Motor Vehicle Accident

      On August 19, 2014, Burrell was involved in a motor vehicle accident in

which she claims to have sustained accidental bodily injuries. (ECF No. 1, Notice

of Removal Ex. A, Compl. ¶ 10, PgID 9.) Burrell alleges she was struck from behind

by a vehicle that fled the scene and was pushed into a 2013 Ram pickup truck driven

by Christopher Wujeck. (ECF No. 9-3, State of Michigan Traffic Crash Report

(“Crash Report”).) Mr. Wujeck was not injured, but Burrell claimed injuries as a

result of the accident and was taken to Southfield Providence Hospital. (Id.)

Emergency room records indicate that Burrell was transported from the scene of the

collision “with full C-Spine precaution” and examination revealed complaints of

“pain along the entire cervical spine without focality” and “tenderness” along the

thoracic and lumbar spine and left lateral hip.      (ECF No. 13-5, Providence

                                        2
Emergency Room Records, PgID 358-59.) She was subsequently discharged home

that same day with prescriptions for Bactrim and Motrin and given a note that she

could return to work the next day. (Id. PgID 357.)

      Burrell was insured with Defendant State Farm under a no-fault insurance

policy at the time of the accident. (Compl. ¶¶ 9-10, PgID 9.) She sought to recover

no-fault personal injury protection (“PIP”) benefits from State Farm as a result of

the accident.

                2.   Burrell’s Assignment of Her Statutory Rights

      Following the accident, Burrell sought treatment from a number of medical

providers, including, but not limited to, Michigan Rehabilitation Specialists of

Fowlerville LLC, d/b/a ATI Physical Therapy (“ATI”) and Plaintiff Executive

Ambulatory. (See ECF Nos. 13-6 to 13-12, Burrell’s Medical Records.) Dr. Lucia

Zamorano, a Board Certified neurosurgeon, treated Burrell and performed three

surgeries on her: (1) on February 9, 2016, anterior cervical disc fusion and

decompression of the spinal cord at the C4-C5 and C5-C6 levels; (2) on September

18, 2018, anterior disc fusion and decompression of the nerve root at C3-C4 with a

revision of the previous disc fusion from C4 to C6; and (3) on March 11, 2019,

discectomy and fusion of the L3-L4 level of her lumbar spine, with decompression

of the nerve root. (ECF Nos. 13-10 to 13-12.) Plaintiff asserts that the latter two




                                        3
procedures were performed at Executive Ambulatory and are the subject of the

present claim before the Court. (Pl.’s Resp. at 6, PgID 318.)

      During the course of her treatment, Burrell assigned her statutory rights to

collect no-fault benefits to several of her providers, including to ATI and Plaintiff

Executive Ambulatory, for the services they rendered. (ECF No. 9-5, Assignments.)

             3.    ATI’s February 1, 2017 Lawsuit

      On February 1, 2017, ATI filed a lawsuit against State Farm in the 46th

District Court in Oakland County arising out of the August 19, 2014 motor vehicle

accident and seeking to collect payment of no-fault PIP benefits for the physical

therapy services it rendered to Burrell. On May 25, 2017, the Michigan Supreme

Court issued its opinion in Covenant Medical Center, Inc. v. State Farm Mutual

Automobile Insurance Company, 500 Mich. 191 (2017), holding “that healthcare

providers do not possess a statutory cause of action against no-fault insurers for

recovery of personal protection insurance benefits under the no-fault act.” Id. at

217-18. The Court clarified, however, that its decision “is not intended to alter an

insured’s ability to assign his or her right to past or presently due benefits to a

healthcare provider.” Id. at 217 n.40. (citations omitted). State Farm then filed a

motion for summary disposition and argued that ATI did not have a direct cause of

action against it pursuant to Covenant. In response to State Farm’s motion, ATI

produced several assignments of rights signed by Burrell. The trial court held that

                                         4
the language of the assignments was insufficient to allow ATI to proceed with the

case and granted summary disposition in favor of State Farm. (ECF No. 9-6, ATI

Trial Court Order Granting MSD.)

      ATI appealed the ruling to the Oakland County Circuit Court, which reversed

the trial court’s ruling and held that the assignments were valid and that ATI was

permitted to pursue its case as assignee of Burrell. (ECF No. 9-7, ATI Appellate

Order.) ATI then filed an amended complaint on August 24, 2018, based upon the

assignment of rights previously provided by Burrell. (ECF No. 9-8, ATI Amended

Compl.) On March 19 and 20, 2019, ATI, as assignee of Burrell, took its case against

State Farm to trial in the 46th District Court, and on March 20, 2019, the jury

returned a verdict of no-cause of action in favor of State Farm, finding that Burrell

did not sustain an injury in the August 19, 2014 automobile accident. (ECF No. 9-

9, ATI Judgment of No Cause of Action.) Specifically, the jury form read as follows:

      M Civ JI 67.01 Form of Verdict No-Fault First-Party Benefits Action

      We, the jury, make the following answers to the questions submitted by
      the Court:

      QUESTION NO. 1: Did Tamika Burrell sustain an accidental bodily injury?

      A. Answer: NO (yes or no)
      B. If your answer is "no," do not answer any further questions.

(Id. at PgID 164.)




                                           5
             4.    Burrell’s August 10, 2018 Lawsuit

      On August 10, 2018, Burrell filed her own lawsuit against State Farm arising

out of the August 19, 2014 automobile accident in the Wayne County Circuit Court,

broadly seeking PIP benefits, including wage loss benefits, replacement service

expenses, medical expenses, and attendant care services, without any further

identification of what those expenses are or the amount of those expenses. (ECF

No. 9-10, Burrell Compl.)1 On April 22, 2019, following the no-cause verdict in the

ATI lawsuit, State Farm filed a motion for summary disposition based upon the

doctrines of collateral estoppel and res judicata. (ECF No. 9-11, Defendant’s MSD.)

State Farm argued that the finding of no injury in the ATI case was a collateral

estoppel or res judicata bar to Burrell’s claims for no-fault benefits related to the

August 19, 2014 motor vehicle accident. (Id.) The Wayne County Circuit Judge

heard oral arguments on June 24, 2019, and on June 27, 2019 entered an order

granting State Farm’s motion “for the reasons set forth by the Court on the record at

the hearing of the motion” and dismissing Burrell’s case with prejudice. (ECF No.

9-12, Order Granting Def.’s MSD.)




1
 Defendant points out that this was Burrell’s second lawsuit arising out of the August
19, 2014 accident. She previously brought Case No. 2:16-cv-10508 before this
Court, which was voluntarily dismissed based on mutual acceptance of the case
evaluation award in July 2017. Plaintiff states that subsequent to that settlement,
Burrell underwent additional treatment related to the injuries she sustained in the
                                          6
      B.     Procedural History

      On November 21, 2018, Plaintiff Executive Ambulatory filed the present

action against Defendant State Farm in the Oakland County Circuit Court. (Compl.)

This action was removed to this Court on December 31, 2018. (ECF No. 1, Notice

of Removal.)

      On September 19, 2019, Defendant State Farm filed its motion for summary

judgment, arguing that the ATI jury verdict and judgment of no-cause of action, as

well as the summary disposition order in the Burrell action, serve as a res judicata

and collateral estoppel bar to Plaintiff’s claims in this lawsuit against it. (ECF No.

9, Def.’s Mot. S.J.)

      Plaintiff responded to Defendant’s motion on October 31, 2019, asserting that

the central issue in this lawsuit is whether the services it provided were reasonable

and necessary for the treatment of injuries Burrell sustained in the August 19, 2014

accident, and that this claim “belongs exclusively and solely to Plaintiff, and was

not, and could not have been, litigated in either the ATI Physical Therapy lawsuit,”

which “concerned only the reasonableness and necessity of physical therapy services

rendered to Burrell” or “Burrell’s second generation suit filed in 2018.” (Id.

(emphasis in original).) Plaintiff contends that no evidence regarding the surgeries


August 19, 2014 accident, and that this additional treatment generated several
additional lawsuits for no-fault benefits, including the present lawsuit, the ATI
lawsuit and the Burrell lawsuit. (Pl.’s Resp. at 1, PgID 313.)
                                          7
at issue here was presented in the ATI lawsuit, and that thus its “claim here is entirely

separate, distinct, and distinguishable from the claim ATI presented in the 46th

District Court.” (Id. at 2, PgID 314.)

      Defendant filed a reply brief on November 13, 2019, re-asserting its

arguments that it has established all required elements of both res judicata and

collateral estoppel, and that its previous settlement with Burrell is not an admission

that Burrell was injured or otherwise a bar to its motion. (ECF No. 16, Def.’s Reply.)

II.   LEGAL STANDARD

      Summary judgment is appropriate where the moving party demonstrates that

there is no genuine dispute as to any material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of a

motion for summary judgment where proof of that fact ‘would have [the] effect of

establishing or refuting one of the essential elements of a cause of action or defense

asserted by the parties.’” Dekarske v. Fed. Exp. Corp., 294 F.R.D. 68, 77 (E.D.

Mich. 2013) (quoting Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)). A

dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

      “In deciding a motion for summary judgment, the court must draw all

reasonable inferences in favor of the nonmoving party.” Perry v. Jaguar of Troy,

                                           8
353 F.3d 510, 513 (6th Cir. 2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)). At the same time, the non-movant must produce

enough evidence to allow a reasonable jury to find in his or her favor by a

preponderance of the evidence, Anderson, 477 U.S. at 252, and “[t]he ‘mere

possibility’ of a factual dispute does not suffice to create a triable case.” Combs v.

Int’l Ins. Co., 354 F.3d 568, 576 (6th Cir. 2004) (quoting Gregg v. Allen–Bradley

Co., 801 F.2d 859, 863 (6th Cir. 1986)). Instead, “the non-moving party must be

able to show sufficient probative evidence [that] would permit a finding in [his] favor

on more than mere speculation, conjecture, or fantasy.”          Arendale v. City of

Memphis, 519 F.3d 587, 601 (6th Cir. 2008) (quoting Lewis v. Philip Morris Inc.,

355 F.3d 515, 533 (6th Cir. 2004)). “The test is whether the party bearing the burden

of proof has presented a jury question as to each element in the case. The plaintiff

must present more than a mere scintilla of the evidence. To support his or her

position, he or she must present evidence on which the trier of fact could find for the

plaintiff.” Davis v. McCourt, 226 F.3d 506, 511 (6th Cir. 2000) (internal quotation

marks and citations omitted). “‘The central issue is whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided

that one party must prevail as a matter of law.’” Binay v. Bettendorf, 601 F.3d 640,

646 (6th Cir. 2010) (quoting In re Calumet Farm, Inc., 398 F.3d 555, 558 (6th Cir.

2005)). That evidence must be capable of presentation in a form that would be

                                          9
admissible at trial. See Alexander v. CareSource, 576 F.3d 551, 558–59 (6th Cir.

2009).

III.   ANALYSIS

       The issue to be decided is whether the ATI jury verdict and judgment of no-

cause of action in the 46th District Court, as well as the summary disposition order

in the Burrell Oakland County Circuit Court lawsuit which appears to be based on

the ATI jury verdict, serve as a res judicata or collateral estoppel bar to Plaintiff’s

claims here. In deciding whether a state court judgment will be given preclusive

effect in a federal court, the federal court looks to that state’s res judicata and

collateral estoppel laws. AuSable River Trading Post, LLC v. Dovetail Solutions,

Inc., 874 F.3d 271, 274 (6th Cir. 2017); Executive Arts Studio, Inc. v. City of Grand

Rapids, 391 F.3d 783, 795 (6th Cir. 2004).

       A.    Res Judicata (Claim Preclusion)

       In Michigan, the doctrine of res judicata, or claim preclusion, “bars a second,

subsequent action when (1) the prior action was decided on the merits, (2) both

actions involve the same parties or their privies, and (3) the matter in the second case

was, or could have been, resolved in the first [case].” Adair v. Michigan, 470 Mich.

105, 121 (2004) (citing Sewell v. Clean Cut Mgmt., Inc., 463 Mich. 569, 575 (2001)).

The Michigan Supreme Court interprets the doctrine of res judicata “broad[ly],”

barring claims already litigated and “every claim arising from the same transaction

                                          10
that the parties, exercising reasonable diligence, could have raised but did not.” Id.

The Michigan courts also broadly define the concept of privity:

      To be in privity is to be so identified in interest with another party that
      the first litigant represents the same legal right that the later litigant is
      trying to assert. The outer limit of the doctrine traditionally requires
      both [1] a “substantial identity of interests” and [2] a “working
      functional relationship” in which [3] the interests of the nonparty are
      presented and protected by the party in the litigation.

Bates v. Twp. of Van Buren, 459 F.3d 731, 734-35 (6th Cir. 2006) (emphasis added,

quoting Adair, 470 Mich. at 121).

             1.     Whether a Prior Action Was Decided on the Merits

      For Adair’s first res judicata prong, the parties do not dispute that the prior

actions between ATI and State Farm, ending in a jury verdict and no-cause

determination, and between Burrell and State Farm, ending in a grant of summary

disposition with prejudice based on that ATI verdict, were decided on the merits.

             2.     Whether Both Actions Involve the Same Parties or Their
                    Privies

      Regarding the second prong – whether both actions involve the same parties

or their privies – Defendant argues that “[t]he parties in all three causes of action are

identical.” (Def.’s Mot. S.J. at 13, PgID 100.) However, Plaintiff Executive

Ambulatory was not a party to either the ATI or the Burrell state court lawsuits, both

of which were filed before either surgery at issue in this lawsuit occurred. Thus, the

issue is whether Plaintiff, as an assignee of Burrell, was in “privity” with either ATI,

                                           11
also an assignee of Burrell, or Burrell such that the actions could be said to have

involved “the same parties or their privies.” Adair, 470 Mich. at 121.

      Michigan courts have defined “privity” as “mutual or successive relationships

to the same right or property, or such an identification of interest of one person with

another as to represent the same right.” Sloan v. Madison Heights, 425 Mich. 288,

295 (1986) (quotation marks and citation omitted). “Privity” between a party and a

non-party “traditionally requires both a ‘substantial identity of interests’ and a

‘working functional relationship’ in which the interests of the nonparty are presented

and protected by the party in the litigation.” Adair, 470 Mich. at 122 (citations

omitted). “A person who is not a party to a suit generally has not had a full and fair

opportunity to litigate the claims and issues settled in that suit,” Taylor v. Sturgell,

553 U.S. 880, 892 (2008) (internal quotations omitted), and “the Supreme Court is

a stickler about the due-process rights of nonparties to litigation.” Amos v. PPG

Indus., Inc., 699 F.3d 448, 453 (6th Cir. 2012). However, this rule against nonparty

preclusion is subject to six recognized exceptions, the second of which is applicable

and provides that nonparty preclusion may be justified where there is a “pre-existing

‘substantive legal relationship[]’” (such as the assignor-assignee relationship)

between the party in the first case and the party in the second case such that it can

be said that the party had a “full and fair opportunity” to litigate the claims in the

first matter. Sturgell, 553 U.S. at 893-94.

                                          12
       Defendant argues that Burrell and her assignees, ATI and Executive

Ambulatory, are in contractual privity due to the assignments and, as assignees, both

“stood in the shoes” of Plaintiff, and that both ATI and Executive Ambulatory were

assigned and represented the same legal right – i.e., entitlement to no-fault benefits.

(Def.’s Mot. S.J. at 15, PgID 102.) Defendant continues that Michigan Courts have

held that “a provider’s claim to PIP benefits … is derivative to the injured party’s

claim to PIP benefits,” Dawoud v. State Farm Mut. Auto. Ins. Co., 317 Mich. App.

517, 523 (2016), and thus if the insured’s claim is substantively barred on the merits,

any derivative claims necessarily will fail as well. (Def.’s Mot. S.J. at 16, PgID

103.) Defendant further argues in its reply brief that the assignment creates a

“substantive legal relationship” between Plaintiff and Burrell, which serves as an

exception to the rule against nonparty preclusion. (Def.’s Reply at 6-8, PgID 454-

56.)

       Plaintiff responds that this prong is not satisfied because it “clearly was not

involved in the ATI lawsuit, and Defendant must show that ATI and Executive

[Ambulatory] are privies.” (Pl.’s Resp. at 9, PgID 321.) Plaintiff argues that its

interests were not protected in either the ATI trial or Burrell’s own suit, as neither of

those parties had control over the claim it presents here. Plaintiff asserts that, upon

assignment, the subject claim belonged entirely to Plaintiff. (Id. at 9-10, PgID 321-

22.)

                                           13
      On September 24, 2019, another Court in this District issued an opinion in a

case involving very similar facts and arguments to those asserted here.              See

Massengale v. State Farm Mut. Auto. Ins. Co., No. 2:18-CV-11366, 2019 WL

4640307 (E.D. Mich. Sept. 24, 2019) (Berg, J.). In fact, Defendant State Farm is

represented by the same counsel in both the Massengale case and the present lawsuit.

In Massengale, the plaintiff Jennese Massengale went to a chiropractor after getting

into an auto accident and she assigned her insurance rights to recover the costs of

that treatment to the chiropractor. Id. at *1. The chiropractor later sued the insurance

company, State Farm, in state court to recover the costs of the chiropractic services

it rendered, but State Farm won the case, the jury finding no injury. Id. at *1-2.

Massengale had separately brought the instant suit against State Farm and the

opposing driver to recover many other costs, and State Farm sought summary

judgment in its favor, arguing that the prior jury verdict acted as a res judicata and/or

collateral estoppel bar to Massengale’s claims. Id. The Court held a hearing on the

motion (as well as a motion for leave to file first amended notice of affirmative

defenses) on May 16, 2019, and directed State Farm to file the transcript of the prior

jury trial with the Court. Id. at *2.

      On September 24, 2019, United States District Judge Terrence Berg issued an

Opinion and Order granting the motion for leave to amend affirmative defenses (to

assert res judicata and collateral estoppel) but denying the motion for summary

                                           14
judgment. State Farm had argued, as it does in this case, that plaintiff’s claims were

barred by res judicata because the chiropractor, as Massengale’s assignee, “stood in

the shoes” of Massengale and there was a “clear substantial identity of interests, and

a working functional relationship in which Massengale’s interests were presented

and protected by” the chiropractor in its lawsuit. Id. at *5. Massengale responded

that she only assigned a portion of her no-fault PIP benefits to the chiropractor and

that she therefore was not “so identified in interest” with that provider that it

presented the “same legal right” that she was trying to assert. Id.

       The Court looked at the language of the assignment to the chiropractor, found

the assignment “clearly limited” to the “Services” the chiropractor provided to

plaintiff, and thus determined that it was only a “partial assignment” of plaintiff’s

rights to no-fault PIP benefits and that there was not a “substantial identity of

interests” between plaintiff and the chiropractor. Id. at *5-6. The Court reasoned

that, even though State Farm “fully litigated Plaintiff’s medical history and proffered

testimony from three independent medical experts who testified to their belief that

Massengale was not injured at all by the accident, the proper inquiry is not whether

State Farm – but rather whether Plaintiff, as a non-party – had a ‘full and fair

opportunity to litigate’ in the first action,” and that “[i]n light of the limited scope of

Plaintiff’s assignment of rights to” the chiropractor, there was not a “sufficient

‘identity of interests’ to conclude that privity existed for purposes of Plaintiff’s new

                                            15
claim for no-fault PIP benefits[.]” Id. at *6. Because it found that both actions did

not involve “the same parties or their privies” and thus found that Massengale’s

claim was not barred by res judicata on that ground, the Court did not address the

third res judicata prong. Id. at *7.2

      Turning to State Farm’s collateral estoppel argument, Judge Berg found that:

      Regardless of whether State Farm attempted to prove that Plaintiff was
      not injured at all by the motor vehicle accident,—and did so, in part, by
      presenting a number of Massengale’s medical records to the jury that
      were unrelated to her injuries treated by [the chiropractor]—Plaintiff
      did not have a “full and fair opportunity” to prove that she was injured
      in the accident; [the chiropractor] was only obligated to prove that her
      spine and neck had been injured in a manner that necessitated the need
      for its chiropractic services.

Id. at *8; see also id. at *7 (“Although [the chiropractor] was obligated to litigate the

issues of injury and causation to collect no-fault PIP benefits on behalf of Plaintiff,

that obligation did not extend beyond those injuries [the chiropractor] treated and

whether the motor vehicle accident cause those injuries.”) (emphasis in original).

The Court then reasoned that “it cannot be said that the issues of injury and causation

related to other areas of Massengale’s body … were fully and fairly litigated by [the

chiropractor].” Id. at *8. It concluded therefore that the doctrine of collateral

estoppel does not bar plaintiff’s claims except to the extent she seeks any benefits or

damages related to services rendered by the chiropractor. Id.


2
 State Farm has filed a motion for reconsideration of the Court’s order in
Massengale, which remains pending.
                                   16
      Turning to this case, Defendant has not demonstrated whether Plaintiff

Executive Ambulatory and ATI, as independent assignees of Burrell, are in privity

with each other. Plaintiff and ATI were each separately assigned a different portion

of Burrell’s no-fault PIP benefits related to the specific services they each provided,

on different dates. However, Plaintiff is in privity with Burrell, at least with regard

to any claim for PIP benefits related to the services Plaintiff provided to Burrell,

according to the Assignment. See Redburn v. Farmer Ins. Exch., No. 345216, 2020

WL 90986, at *3 (Mich. App. Jan. 7, 2020) (finding plaintiff and Clear Imaging were

not in privity “beyond the $20,400 Clear Imaging claimed in PIP benefits”).

      Second, as in Massengale, there has been no showing that Plaintiff had a “full

and fair opportunity” to litigate its claims in either the ATI or Burrell lawsuits, or

that either ATI or Burrell were “so identified in interest” with Plaintiff that ATI’s

position in the district court trial and Burrell’s position in the circuit court action in

reliance on the ATI decision, both filed before the surgeries at issue here even

occurred, represented Plaintiff Executive Ambulatory’s legal right to the benefits it

seeks based on the September 2018 and March 2019 surgeries. See Massengale,

2019 WL 4640307, at *6 (citing Adair, 470 Mich. at 121-22). Looking at the

language of the assignments themselves (as the Court did in Massengale), those

assignments were limited (like in Massengale). Burrell assigned to ATI “[her]

therapy benefits … for the services in which [she] receive[s] and authorize[s] [her]

                                           17
insurance carrier to make payments to ATI on [her] behalf.” (ECF No. 9-5, PgID

129, 140-41.) Burrell assigned to Executive Ambulatory “the right to enforce

payment of charges incurred for Services,” and defines “Services” as “treatment,

products, service and/or accommodations … from Assignee [Executive

Ambulatory].” (ECF No. 9-5, PgID 143.) Thus, as in Massengale, “[t]he language

of [each] assignment is clearly limited” and “demonstrates that [Burrell] was not

assigning all of her rights to receive no-fault PIP benefits to” either ATI or Plaintiff

Executive Ambulatory such that a “substantial identify of interests” existed between

them, because both ATI and Plaintiff Executive Ambulatory could only collect

Plaintiff’s no-fault benefits for those limited services each rendered to her at

different times prior to the respective assignments. See Massengale, 2019 WL

4640307, at *6.

      Specifically, the prior state district court action involved ATI as plaintiff

seeking to have ATI’s bill for physical therapy services that it provided to Burrell

paid by Defendant State Farm as a PIP insurer. The prior circuit court action was

brought by Burrell directly on August 10, 2018 and sought unidentified PIP benefits,

including wage loss benefits, replacement service expenses and attendant care

services in addition to unidentified medical expenses. (ECF No. 9-10, Burrell

Compl.) Neither of these actions involved Plaintiff Executive Ambulatory in any

manner or a claim for the same benefits sought here pertaining to two surgeries

                                          18
performed on September 18, 2018 and March 11, 2019. Indeed, both Burrell and

ATI filed their respective state court lawsuits before either of those surgeries were

performed, and thus those lawsuits could not have been seeking the benefits at issue

in this suit. Thus, it does not appear that ATI or Burrell could have raised the claims

at issue here, which arose after their respective state court lawsuits were filed and

which were expressly assigned to Plaintiff, and thus Plaintiff did not have a “full and

fair opportunity to litigate” those prior actions.

      Accordingly, because the two state court actions and this case did not involve

“the same parties or their privies,” and thus not all of the res judicata elements have

been met, the doctrine of res judicata does not bar Plaintiff’s present claim against

State Farm.

              3.    Whether the Matter in the This Case Was, or Could Have
                    Been, Resolved in the First Case

      Defendant argues that there is identity of claims between the ATI and Burrell

lawsuits and this case because all involve exercising Burrell’s statutory right to

pursue collection of no-fault benefits arising out of the same August 19, 2014

automobile accident. (Def.’s Mot. S.J. at 11-12, PgID 98-99.) Defendant contends

that while the bills for which they sought payment may have differed, the underlying

claim for no-fault PIP benefits remains the same, and the burden of proof and initial

questions presented to the jury remain the same – namely, (1) Did the plaintiff

sustain an accidental bodily injury? and (2) Did the plaintiff’s accidental bodily
                                           19
injury arise out of the ownership, operation, maintenance, or use of a motor vehicle

as a motor vehicle? (Def.’s Reply at 1-2, PgID 449-50.)

      Plaintiff Executive Ambulatory responds that the rights assigned to it here for

reimbursement of the September 2018 and March 2019 surgical procedures

belonged to it, and not ATI or Burrell, and “constitute separate and distinct causes

of action” that were not, and could not have been, asserted in either Burrell’s or

ATI’s suit. (Pl’s Resp. at 7-8, PgID 319-20.) Plaintiff argues that the only evidence

presented in the ATI trial related to physical therapy services, and no evidence

regarding the surgeries that form the basis of this lawsuit was presented. (Id. at 9,

PgID 321.) Defendant does not dispute this in its motion or reply brief.

      Defendant over-simplifies the “identity of claims” prong by broadly stating

that Plaintiff, ATI and Burrell all sought no-fault benefits, while at the same time

acknowledging that the cases sought to collect different payments for different bills

for services incurred at different times. “Michigan’s no-fault act, M.C.L. § 500.3101

et seq., does not permit claimants to file an action for benefits ‘before they have

become due under the act.’” Shures v. State Farm Mut. Auto. Ins. Co., No. 09-10514,

2009 WL 3052239, at *3 (E.D. Mich. Sept. 18, 2009) (Cox, J.) (citing Harris v. Mid-

Century Health Ins. Co., 115 Mich. App. 591, 596 (1982)). PIP benefits are

“payable” as loss “accrues” and “benefits payable ‘accrue not when the injury occurs

but as the allowable expense, work loss or survivor’s loss is incurred.’” Id. (citing

                                         20
Mich. Comp. Laws §§ 500.3142, 500.3110(4)); see also North Shore Injury Ctr.,

Inc. v. Home-Owners Ins. Co., No. 340357, 2019 WL 939031, at *3 (Mich. App.

Feb. 26, 2019) (“Because each payments presents a new claim, the no-fault act

necessarily permits multiple suits to enforce the payments.”). In Shures, 2009 WL

3052239, at *3, the Court explained that, although the prior action was decided on

the merits and both actions involved the same parties, because the plaintiff could not

have brought a claim for benefits, which had yet to accrue, in the prior action, the

present action could not have been “resolved in the first [action]” and the plaintiff’s

claim was not barred by res judicata. Id. (holding, however, the plaintiffs’ claims

were barred by collateral estoppel because both actions involved the same parties or

their privies). Similarly, here, because neither ATI nor Burrell could have brought

a claim for the benefits Plaintiff seeks here, which had yet to accrue at the time those

actions were filed, this suit could not have been resolved in the prior actions and res

judicata does not bar Plaintiff’s claim for this reason as well.

      B.     Collateral Estoppel (Issue Preclusion)

      “Collateral estoppel precludes relitigation of an issue in a subsequent,

different cause of action between the same parties when the prior proceeding

culminated in a valid final judgment and the issue was actually and necessarily

determined in that prior proceeding.” Radwan v. Ameriprise Ins. Co., 327 Mich.

App. 159, 166 (2018) (citation omitted). Under Michigan law, the three elements of

                                          21
collateral estoppel are: (1) a question of fact essential to the judgment was actually

litigated and determined by a valid and final judgment; (2) the same parties or their

privies had a full and fair opportunity to litigate the issues; and, (3) there was

mutuality of estoppel. Id.; see also Estes v. Titus, 481 Mich. 573, 585 (2008).

               1.   Whether a Question of Fact Essential to the Judgment Was
                    Litigated and Determined by a Valid and Final Judgment

      Here, the parties to do not dispute that there appears to be a question of fact

essential to the judgment that was litigated and determined by a valid and final

judgment – the jury’s determination in the ATI district court case that Burrell did not

sustain an accidental bodily injury. Thus, the first element of collateral estoppel is

established.

               2.   Whether the Same Parties or Their Privies Had a Full and
                    Fair Opportunity to Litigate the “No Injury” Issue in the
                    Prior Action

      However, as explained above, the same parties or their privies did not have a

full and fair opportunity to litigate the “no injury” issue in the ATI lawsuit.

Defendant only argues in its motion that “Plaintiff, ATI and Tamika Burrell are all

standing in the exact same shoes; in this case the shoes of Tamika Burrell” and that

“there is no question that Burrell through her assignee, ATI, had a full and fair

opportunity to litigate the issue.” (Def.’s Mot. S.J. at 21, PgID 108 (emphasis

added)).   Defendant does not otherwise discuss whether Plaintiff Executive

Ambulatory, as a separate assignee of Burrell, had that opportunity.
                                          22
      As above, “privity” in the collateral estoppel context is defined as “mutual or

successive relationships to the same right of property, or such an identification of

interest of one person with another as to represent the same legal right.” Redburn v.

Farmer Ins. Exch., No. 345216, 2020 WL 90986, at *3 (Mich. App. Jan. 7, 2020)

(citing Sloan v. Madison Heights, 425 Mich. 288, 295 (1986) (quotation marks and

citation omitted)). It requires “both a substantial identity of interests and a working

or functional relationship in which the interests of the non-party are represented and

protected by the party in the litigation.” Id. (citation omitted).

      On January 7, 2020, the Michigan Court of Appeals issued a decision in a case

with very similar facts to this one, reversing the circuit court’s order granting

summary disposition to the defendant on the basis of collateral estoppel. Redburn

v. Farmer Ins. Exch., No. 345216, 2020 WL 90986 (Mich. App. Jan. 7, 2020). In

Redburn, the plaintiff claimed he was injured in a September 4, 2015 accident

involving an automobile. He filed suit for PIP benefits in the state circuit court on

May 26, 2016. One of plaintiff’s medical providers to whom he assigned his right

to receive no-fault benefits, Clear Imaging, filed a separate complaint in the state

district court on August 11, 2017. Id. at *1. A trial was held in Clear Imaging’s

matter on November 27, 2017, at which the district court granted defendant’s motion

for directed verdict, stating in the order that plaintiff was not involved in a motor

vehicle accident on September 4, 2015 and did not sustain accidental bodily injury

                                           23
arising out of the ownership, operation, maintenance, or use of a motor vehicle on

that date. Id. The circuit court subsequently granted the defendant’s motion for

summary disposition in the plaintiff’s case on the ground of collateral estoppel,

based on the Clear Imaging decision. Id.

      On appeal, the Michigan Court of Appeals explained that, generally, for

collateral estoppel to apply, three elements must be satisfied: (1) a question of fact

essential to the judgment must have been actually litigated and determined by a valid

and final judgment; (2) the same parties must have had a full and fair opportunity to

litigate the issue; and (3) there must be mutuality of estoppel. Id. at *2 (citing

Radwan, 327 Mich. App. at 166). The Court of Appeals found that the first element

was satisfied as the district court’s order and findings were essential to judgment.

Id. The court also found that the third element – mutuality of estoppel – was

established because a healthcare provider “stands in the shoes” of an insured when

seeking no-fault benefits from an insurer and as a result Clear Imaging was a privy

of plaintiff, and had the district court denied defendant’s motion for directed verdict,

and the jury found that plaintiff was involved and injured in a September 4, 2015

motor vehicle accident, defendant would have been bound by the jury’s

determination. Id. at *2-3 (citing Monat v. State Farm Ins. Co., 469 Mich. 679, 684-

85 (2004)).




                                          24
      However, the second element – that the same parties must have had a full and

fair opportunity to litigate the issue – was not met. Id. at 3-5. The Redburn court

noted that the district court action involved Clear Imaging seeking to have its bill for

services paid for a single day of services, while the circuit court action was brought

by plaintiff directly, seeking $135,435.98 in PIP benefits separate from any benefit

received by or payment owed to Clear Imaging. Id. at *3. Thus, although both

actions involved the same defendant, “their actions did not involve the same

plaintiffs as parties.” Id. The Court found that “it is only to the extent of Clear

Imaging’s claim for payment of PIP benefits for services rendered to plaintiff that

plaintiff and Clear Imaging were privies.” Id. Otherwise, the plaintiff’s interests

and claims in the circuit court action “were not presented and protected in the district

court action.” Id. (finding that “Clear Imaging did not stand in the shoes of plaintiff

with respect to plaintiff’s additional claim to $135,435.98 in PIP benefits” and

“plaintiff was not in privity with Clear Imaging beyond the $20,400 Clear Imaging

claimed in PIP benefits”).

      In addition, the court noted that, “[e]ven if plaintiff and Clear Imaging were

in complete privity,” plaintiff, and the plaintiff’s other medical providers, were not

called as a witnesses in Clear Imaging’s trial and thus did not have a “full and fair

opportunity” to participate in that proceeding. Id. at *4. The Court recognized that

“‘[d]etermining whether a [party] has had a full and fair chance to litigate [an issue]

                                          25
in an earlier case is of necessity not a simple matter [because] … as so often is the

case, no one set of facts, no one collection of words or phrases, will provide an

automatic formula for proper rulings on estoppel pleas. In the end, [the] decision

will necessarily rest on the trial court’s sense of justice and equity.’” Id. (quoting

Monat, 469 Mich. at 683). The Court found that the “plaintiff did not have a full

and fair opportunity to litigate his claims and underlying issues with respect to his

claims” and that summary disposition based upon collateral estoppel was improper.

Id. at *4-5 (noting that the “plaintiff’s other medical providers … were not parties

in Clear Imaging’s action against defendant” and “[i]f plaintiff is not afforded the

opportunity to litigate his entitlement to PIP benefits, he and other medical and

service providers will be bound by a decision that they were neither aware of not

had the opportunity to fairly and fully participate in.”) (emphasis added). The Court

finds this reasoning persuasive.

      Similarly, in Massengale, discussed above, Judge Berg agreed that the rule

against nonparty preclusion also bars the application of collateral estoppel to the

plaintiff’s claims because the plaintiff did not have a “full and fair opportunity” to

prove that she was injured in the prior litigation, which was limited to the physical

therapy clinic’s treatment. Massengale, 2019 WL 4640307, at *7-8.

      Here, Plaintiff Executive Ambulatory, as assignee of Burrell, did not have a

“full and fair opportunity to litigate” its claims for PIP benefits, which had not even

                                          26
accrued at the time either of the state court complaints were filed and which were

not the subject of either the ATI or the Burrell state court litigation. Accordingly,

the Court finds that Plaintiff’s claim is not barred by collateral estoppel.

             3.     Mutuality of Estoppel

      “[M]utuality of estoppel requires that in order for a party to estop an adversary

from relitigating an issue that party must have been a party, or in privy to a party, in

the previous action.” Monat v. State Farm, 469 Mich. 679, 685 (2004). Defendant

argues that this third element is not at issue here because “the lack of mutuality of

estoppel should not preclude the use of collateral estoppel when it is asserted

defensively[.]” (Def.’s Mot. S.J. at 21-22, PgID 108-09 (quoting Monat, 469 Mich.

at 691-92.) In Monat, plaintiff was rear ended in a motor vehicle accident and sued

the negligent driver in tort. Monat, 469 Mich. at 681. Plaintiff received no-fault PIP

benefits from State Farm and then sued State Farm when it terminated benefits. Id.

The negligence claim against the opposing driver ended in a jury verdict of no cause

finding that plaintiff was not injured. Id. State Farm sought to apply the negligence

verdict/no cause finding to the no-fault PIP claim against it, by the doctrine of

collateral estoppel, even though State Farm was not a party to that prior action. Id.

The Michigan Supreme Court held that the jury’s determination in the plaintiff’s

negligence claim, that plaintiff was not injured, collaterally estopped plaintiff from

claiming PIP benefits, even though the no-fault insurer, State Farm, was not a party

                                          27
to the negligence action, because the plaintiff was a party to the prior action and

“already had a full and fair opportunity to litigate in a prior suit,” holding “that,

where collateral estoppel is being asserted defensively against a party who has

already had a full and fair opportunity to litigate the issue, mutuality is not required.”

Id. at 695.

      That is not this case. Rather, for the same reasons as explained in Massengale,

Plaintiff Executive Ambulatory was not a party in the ATI or the Burrell litigation,

and Plaintiff is not in privity with ATI or with Burrell, beyond the claims asserted in

this case. See Massengale, 2019 WL 4640307 at *8 (“While State Farm is asserting

collateral estoppel defensively, Plaintiff was not a party in the Spine Rehab

litigation, and … full privity did not exist between Plaintiff and Spine Rehab for

purposes of proving the issues of injury and causation.”). Accordingly, because

Plaintiff did not have a “full and fair opportunity to litigate” the issue of whether

Plaintiff was injured in the motor vehicle accident, the doctrine of collateral estoppel

does not bar Plaintiff’s claims. See id.




                                           28
IV.   CONCLUSION

      For the reasons set forth above, Defendant’s Motion for Summary Judgment

(ECF No. 9) is DENIED.

      IT IS SO ORDERED.

Dated: March 3, 2020                      s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge




                                     29
